UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 Commission file number 0-1026 WHITNEY HOLDING CORPORATION (Exact name of registrant as specified in its charter) Louisiana 72-6017893 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 228 St. Charles Avenue New Orleans, Louisiana 70130 (Address of principal executive offices) (504) 586-7272 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesü No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesüNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerü Accelerated filer Non-accelerated filer Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes Noü As of April 30, 2011, 96,657,361 shares of the registrant’s no par value common stock were outstanding. WHITNEY HOLDING CORPORATION TABLE OF CONTENTS Page PART I. Financial Information Item 1. Financial Statements: Consolidated Balance Sheets 1 Consolidated Statements of Income 2 Consolidated Statements of Changes in Shareholders’ Equity 3 Consolidated Statements of Cash Flows 4 Notes to Consolidated Financial Statements 5 Selected Financial Data 32 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 33 Item 3. Quantitative and Qualitative Disclosures about Market Risk 58 Item 4. Controls and Procedures 58 PART II. Other Information Item 1. Legal Proceedings 59 Item 1A. Risk Factors 59 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 62 Item 3. Defaults upon Senior Securities 62 Item 4. Reserved 62 Item 5. Other Information 62 Item 6. Exhibits 62 Signature 63 Exhibit Index 64 FORWARD-LOOKING STATEMENTS This quarterly report on Form 10-Q, and other periodic reports filed by Whitney Holding Corporation (“Whitney”) with the SEC, may include “forward-looking statements” within the meaning of the “safe harbor” provided by section 27A of the Securities Act of 1933, as amended, and section 21E of the Securities Exchange Act of 1934. These statements are intended to be covered by the safe harbor.Forward-looking statements provide projections of results of operations or of financial condition or state other forward-looking information, such as expectations about future conditions and descriptions of plans and strategies for the future.Forward-looking statements often contain words such as “anticipate,” “believe,” “could,” “continue,” “estimate,” “expect,” “forecast,” “goal,” “intend,” “plan,” “predict,” “project” or other words of similar meaning. Whitney’s ability to accurately project results or predict the effects of plans or strategies is inherently limited.Although Whitney believes that the expectations reflected in its forward-looking statements are based on reasonable assumptions, actual results and performance could differ materially from those set forth in the forward-looking statements. Factors that could cause actual results to differ from those expressed in the Company’s forward-looking statements include, but are not limited to: · the deterioration of general economic and business conditions in the United States and in the regions and the communities Whitney serves; · fluctuations in the market price of Hancock Holding Company (Hancock) common stock and the related effect on the market value of the merger consideration that Whitney common shareholders will receive upon completion of the proposed merger with Hancock; · the possibility that the proposed merger with Hancock does not close when expected or at all because required regulatory or other approvals and conditions to closing are not received or satisfied on a timely basis or at all; · diversion of Whitney’s management time on merger related issues; · further declines in the values of residential and commercial real estate, which may increase Whitney’s credit losses; · Whitney’s ability to effectively manage interest rate risk and other market risk, credit risk, operational risk, legal risk, liquidity risk, and regulatory and compliance risk; · changes in interest rates that affect the pricing of Whitney’s financial products, the demand for its financial services and the valuation of its financial assets and liabilities; · Whitney’s ability to manage fluctuations in the value of its assets and liabilities and off-balance sheet exposure so as to maintain sufficient capital and liquidity to support its business; · Whitney’s ability to manage disruptions in the credit and lending markets, including the impact on its business and on the businesses of its customers as well as other financial institutions with which Whitney has commercial relationships; · Whitney’s ability to comply with any requirements imposed on the Company and Whitney National Bank (the Bank) by their respective regulators, and the potential negative consequences that may result; · the occurrence of natural disasters or acts of war or terrorism that directly or indirectly affect the financial health of Whitney’s customer base; · changes in laws and regulations, including increases in regulatory capital requirements, that significantly affect the activities of the banking industry and its competitive position relative to other financial service providers; · technological changes affecting the nature or delivery of financial products or services and the cost of providing them; · Whitney’s ability to develop competitive new products and services in a timely manner and the acceptance of such products and services by the Bank’s customers; · Whitney’s ability to effectively expand into new markets; · the cost and other effects of material contingencies, including litigation contingencies; · the failure to attract or retain key personnel; · the failure to capitalize on growth opportunities and to realize cost savings in connection with business acquisitions; · the effectiveness of Whitney’s responses to unexpected changes; and · those other factors identified and discussed in thisquarterly report on Form 10-Q and in Whitney’s other public filings with the SEC. You are cautioned not to place undue reliance on these forward-looking statements.Whitney does not intend, and undertakes no obligation, to update or revise any forward-looking statements, whether as a result of differences in actual results, changes in assumptions or changes in other factors affecting such statements, except as required by law. See also Item 1A, “Risk Factors,” of Part II of this Form 10-Q, and Item 1A of Part I of Whitney’s annual report on Form 10-K for the year ended December 31, 2010. PART 1. FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS WHITNEY HOLDING CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS March 31 December 31 (dollars in thousands) (Unaudited) ASSETS Cash and due from financial institutions $ $ Federal funds sold and short-term investments Loans held for sale Investment securities Securities available for sale Securities held to maturity, fair values of $675,233 and $638,195, respectively Total investment securities Loans, net of unearned income Allowance for loan losses ) ) Net loans Bank premises and equipment Goodwill Other intangible assets Accrued interest receivable Other assets Total assets $ $ LIABILITIES Noninterest-bearing demand deposits $ $ Interest-bearing deposits Total deposits Short-term borrowings Long-term debt Accrued interest payable Accrued expenses and other liabilities Total liabilities SHAREHOLDERS' EQUITY Preferred stock, no par value Authorized, 20,000,000 shares; issued and outstanding, 300,000 shares Common stock, no par value Authorized - 200,000,000 shares Issued - 97,153,720 and 97,142,069 shares, respectively Capital surplus Retained earnings Accumulated other comprehensive income (loss) ) ) Treasury stock at cost - 500,000 shares ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these financial statements. 1 WHITNEY HOLDING CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended March 31 (dollars in thousands, except per share data) INTEREST INCOME Interest and fees on loans $ $ Interest and dividends on investment securities Taxable securities Tax-exempt securities Interest on federal funds sold and short-term investments Total interest income INTEREST EXPENSE Interest on deposits Interest on short-term borrowings Interest on long-term debt Total interest expense NET INTEREST INCOME PROVISION FOR CREDIT LOSSES - NET INTEREST INCOME AFTER PROVISION FOR CREDIT LOSSES NONINTEREST INCOME Service charges on deposit accounts Bank card fees Trust service fees Secondary mortgage market operations Other noninterest income Securities transactions - - Total noninterest income NONINTEREST EXPENSE Employee compensation Employee benefits Total personnel Net occupancy Equipment and data processing Legal and other professional services Deposit insurance and regulatory fees Telecommunication and postage Corporate value and franchise taxes Amortization of intangibles Provision for valuation losses on foreclosed assets Nonlegal loan collection and other foreclosed asset costs Merger transaction expense - Other noninterest expense Total noninterest expense INCOME (LOSS) BEFORE INCOME TAXES ) INCOME TAX EXPENSE (BENEFIT) ) NET INCOME (LOSS) $ $ ) Preferred stock dividends NET INCOME (LOSS) TO COMMON SHAREHOLDERS $ $ ) EARNINGS (LOSS) PER COMMON SHARE Basic $ $ ) Diluted ) WEIGHTED-AVERAGE COMMON SHARES OUTSTANDING Basic Diluted CASH DIVIDENDS PER COMMON SHARE $ $ The accompanying notes are an integral part of these financial statements. 2 WHITNEY HOLDING CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY (Unaudited) Common Accumulated Stock and Other Preferred Common Capital Retained Comprehensive Treasury (dollars and shares in thousands, except per share data) Stock Shares Surplus Earnings Income (Loss) Stock Total Balance at December 31, 2009 $ ) $ ) $ Comprehensive income (loss): Net loss - - - ) - - ) Other comprehensive income: Unrealized net holding gain on securities, net of reclassifications and tax - Net change in prior service cost or credit and net actuarial loss on retirement plans, net of tax - Total comprehensive income (loss) - - - ) - ) Common stock dividends, $.01 per share - - - ) - - ) Preferred stock dividend and discount accretion - - ) - - ) Common stock issued to dividend reinvestment plan - 5 49 - - - 49 Employee incentive plan common stock activity - Director compensation plan common stock activity - 8 9 - - - 9 Balance at March 31, 2010 $ ) $ ) $ Balance at December 31, 2010 $ ) $ ) $ Comprehensive income: Net income - Other comprehensive income: Unrealized net holdinggain on securities, net of reclassifications and tax - Net change in prior service cost or credit and net actuarial loss on retirement plans, net of tax - Total comprehensive income - Common stock dividends, $.01 per share - - - ) - - ) Preferred stock dividend and discount accretion - - ) - - ) Common stock issued to dividend reinvestment plan - 3 42 - - - 42 Employee incentive plan common stock activity - Director compensation plan common stock activity - 9 6 - - - 6 Balance at March 31, 2011 $ ) $ ) $ The accompanying notes are an integral part of these financial statements. 3 WHITNEY HOLDING CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31 (dollars in thousands) OPERATING ACTIVITIES Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation and amortization of bank premises and equipment Amortization of purchased intangibles Share-based compensation earned Premium amortization and discount accretion on securities, net Provision for credit losses and losses on foreclosed assets and loans held for sale Net (gains) losses on asset dispositions ) Deferred tax expense (benefit) ) Net decrease in loans originated and held for sale Net (increase) decrease in interest and other income receivable and prepaid expenses ) Net increase (decrease) in interest payable and accrued income taxes and expenses ) Other, net ) ) Net cash provided by operating activities INVESTING ACTIVITIES Proceeds from maturities of investment securities available for sale Purchases of investment securities available for sale ) ) Proceeds from maturities of investment securities held to maturity Purchases of investment securities held to maturity ) - Net decrease in loans Proceeds from sales and other dispositions of loans reclassified as held for sale - Net (increase) decrease in federal funds sold and short-term investments ) Proceeds from sales of foreclosed assets and surplus property Purchases of bank premises and equipment ) ) Other, net ) Net cash provided by investing activities FINANCING ACTIVITIES Net decrease in transaction account and savings account deposits ) ) Net decrease in time deposits ) ) Net decrease in short-term borrowings ) ) Proceeds from issuance of long-term debt 55 77 Repayment of long-term debt ) ) Proceeds from issuance of common stock 42 49 Purchases of common stock (2
